PER CURIAM.
Texas Disposal Systems, Inc. (TDS) sued its former employees, Albert Perez, Jose Maldonado, and Raul Gutierrez, for violating covenants not to compete contained in their employment contracts. *594TDS sought injunctive relief, attorney’s fees, and costs. The trial court enjoined the former employees from participating in certain activities, reformed the covenants to limit their effective time period to one year, and awarded TDS attorney’s fees and costs. The court of appeals reversed the attorney’s fee award, concluding that TDS was not entitled to attorney’s fees under Texas Business and Commerce Code section 15.51(c) (the Covenant Not to Compete Act). 58 S.W.3d 480, 483. The court of appeals acknowledged that TDS also sought attorney’s fees under Texas Civil Practice and Remedies Code section 38.001(8). 53 S.W.3d at 481. Nevertheless, the court did not consider whether TDS was entitled to attorney’s fees under this provision.
The court of appeals is obligated to hand down a written opinion that “addresses every issue raised and necessary to final disposition of the appeal.” Tex.R.App. P. 47.1; see Office of Pub. Util. Counsel v. Pub. Util. Comm’n, 878 S.W.2d 598, 599-600 (Tex.1994). Because the court of appeals did not consider the alternative basis that TDS asserted to support the attorney’s fees award, we remand the case to the court of appeals to consider this point. Accordingly, without hearing oral argument, Tex.R.App. P. 59.1, we grant TDS’s petition for review, reverse the court of appeals’ judgment, and remand the case to the court of appeals for further consideration in accordance with this opinion.
Justice RODRIGUEZ did not participate in the decision.